
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.20


FORM OF CHANGE-IN-CONTROL SEVERANCE AGREEMENT
FOR SENIOR OFFICERS


        CHANGE IN CONTROL SEVERANCE AGREEMENT by and between Intrepid
Potash, Inc., a Delaware corporation (the "Company"), and
[                                    ] (the "Executive"), dated as of the
[                                    ] day of
[                                    ].


RECITAL


        The Board of Directors of the Company (the "Board") has determined that
it is in the best interests of the Company and its stockholders to assure that
the Company will have the continued dedication of the Executive, notwithstanding
the possibility, threat or occurrence of a Change in Control (as defined below)
of the Company. The Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change in Control and to encourage the
Executive's full attention and dedication to the Company currently and in the
event of any threatened or pending Change in Control, and to provide the
Executive with compensation and benefits arrangements upon a Change in Control
which ensure that the compensation and benefits expectations of the Executive
will be satisfied and which are competitive with those of other corporations.
Therefore, in order to accomplish these objectives, the Board has caused the
Company to enter into this Agreement.


AGREEMENT


        NOW, THEREFORE, it is hereby agreed as follows:

        1.    Definitions.    Unless the context or definitions elsewhere in
this Agreement clearly indicate otherwise, the terms below shall be defined as
follows:

        a.     "Average Annual Bonus/STI" means the average of the annual
bonuses/short-term incentive actually received by the Executive, if any, for the
two (2) most recently completed fiscal years of the Company. In the event the
Executive was employed, as of the Date of Termination, through only one
completed fiscal year of the Company, the Average Annual Bonus/STI shall be
equal to the average of the bonus/short-term incentive actually received by the
Executive for such completed fiscal year and his target bonus/short-term
incentive in effect as of the Date of Termination. In the event that Executive
was not, as of the Date of Termination, employed through at least one completed
fiscal year of the Company, Executive's Average Annual Bonus/STI shall be deemed
to be his target annual bonus/short-term incentive in effect as of the Date of
Termination.

        b.     "Cause" means any one or more of the following events:

          (i)  conviction of (or pleading nolo contendere to) a felony;

         (ii)  engaging in theft, fraud, embezzlement, or willful
misappropriation of the property of the Company;

        (iii)  violation of any Company policy or practice regarding
discrimination or harassment that would be grounds for termination of a Company
employee in general;

        (iv)  Executive's willful failure to perform substantially Executive's
material duties (other than such failure resulting from incapacity due to
physical or mental illness), which, for avoidance of doubt, shall include
Executive's insubordination, after (i) a written demand for corrected
performance is delivered to Executive by the Board or the Company's Chief
Executive Officer that identifies specifically the manner in which the Board or
the Company's Chief Executive Officer believes Executive has not performed
substantially Executive's material duties, and (ii) Executive fails to cure the
matters identified in the written demand within 30 days. No act or failure to by
Executive shall be deemed "willful" if done, or omitted

--------------------------------------------------------------------------------






to be done, by him in good faith and with the reasonable belief that his action
or omission was in the best interest of the Company.

        c.     "Change in Control" means:

          (i)  the acquisition by any individual, entity, or group (within the
meaning of Sections 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the "Exchange Act")) (a "Person") of "beneficial ownership" (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 30%
of the combined voting power of the Company's then outstanding securities
entitled to vote generally in the election of directors, other than any
acquisition (1) directly from, or by, the Company, (2) by a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any of its subsidiaries, or (3) by Robert P. Jornayvaz III, Hugh E. Harvey Jr.
or J. Landis Martin (collectively the "Principals"), or by any "group" (within
the meaning of Section 13(d)(3) of the Exchange Act) that is controlled by one
or more of the Principals; or

         (ii)  the individual directors of the Board as of the Effective Date
(the "Incumbent Directors") cease to constitute at least two-thirds of the
Board; provided, however, that for purposes of this paragraph, any new director
whose election by the Board or nomination for election by the Company's
stockholders was approved by a vote of at least a majority of the Incumbent
Directors shall be considered an Incumbent Director; or

        (iii)  consummation, in one transaction or a series or related
transactions, of a reorganization, merger, or consolidation of the Company or
sale or other disposition, direct or indirect, of all or substantially all of
the assets of the Company (a "Business Combination"), in each case, unless,
following such Business Combination, the Persons who were the "beneficial
owners" of outstanding voting securities of the Company immediately prior to
such Business Combination "beneficially own," by reason of such ownership of the
Company's voting securities immediately before the Business Combination, more
than 30% of the combined voting power of the company resulting from such
Business Combination (including, without limitation, a company which as a result
of such transaction owns the Company or all or substantially all of the
Company's assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership of the outstanding voting
securities of the Company immediately prior to such Business Combination; or

        (iv)  approval by those Persons holding the voting securities of the
Company of a complete liquidation or dissolution of the Company.

        A Person will not be deemed to be a member of a "group" for purposes of
this definition solely by virtue of becoming party to an agreement with one or
more Principals that requires such Person to vote the voting stock of the
Company in a manner specified by the Principals. In no event shall the sale of
the Company's common stock to the public by the Company or the Principals
pursuant to a registration statement filed with the Securities and Exchange
Commission constitute a Change in Control for purposes of this Agreement.

        d.     "Code" means the Internal Revenue Code of 1986, as it may be
amended or revised from time to time.

        e.     "Date of Termination" means the date Executive terminates
employment with the Company.

        f.      "Disability" means any physical or mental condition which
prevents Executive, for a period of 90 consecutive days, from performing and
carrying out Executive's material duties and responsibilities with the Company,
as determined by the Board.

2

--------------------------------------------------------------------------------



        g.     "Involuntary Termination" means:

          (i)  Executive's employment is terminated by the Company for any
reason other than for Cause, death, or Disability; or

         (ii)  Executive resigns as a result of any of the following events or
conditions which remain in effect for at least thirty (30) days after notice has
been provided by Executive to the Company of the existence of such event or
condition: (A) a reduction in Executive's base salary or annual bonus
opportunity; (B) a material diminution in Executive's responsibility or
authority; (C) a change of more than 30 miles in the location at which Executive
primarily performs his services; or (D) any material failure by the Company to
comply with any material term of this Agreement. Executive shall notify the
Company of such event or condition within ninety (90) days of the initial
existence of the event or condition.

        It is the intent of the Company that a termination pursuant to this
subparagraph 2f. shall meet the definition of "involuntary separation" set forth
in Treasury Regulation Section 1.409A-1(n), and this Agreement shall be
interpreted accordingly.

        h.     "Termination Protection Period" means the period of time
commencing on the date of a Change in Control and ending twenty-four (24) months
after the date of such Change in Control.

        2.    Term.    The term of this Agreement shall extend from the
Effective Date hereof until the sooner of (a) the expiration of the Termination
Protection Period, (b) the Executive's Date of Termination, except in the case
of a Qualified Termination (as defined in subparagraph 3a., below), or (c) the
date on which the parties agree in writing to terminate this Agreement.

        3.    Change in Control Benefits.    

        a.    Severance Payment and Benefits.    In the event of an Involuntary
Termination of Executive's employment within the Termination Protection Period
(a "Qualified Termination"), Executive shall be entitled to the following
payments and benefits:

        (i)    Cash Payments.    The Company shall pay to the Executive in a
lump sum in cash the aggregate of the following amounts:

        (1)   an amount equal to the sum of (x) any base salary earned but not
yet paid to Executive through the Date of Termination, (B) any bonus/short-term
incentive earned and payable in accordance with the terms of any applicable
Company bonus/short-term incentive plan but not yet paid to Executive as of the
date of termination, and (C) any other compensation earned through the date of
termination but not yet paid to Executive (the "Accrued Obligations");

        (2)   an amount equal to the product of (x) two (2) and (y) the sum of
(i) the Executive's annual base salary in effect on the Date of Termination
(which shall, in all events, be deemed to be at least as much as the Executive's
annual base salary in effect as of the Change of Control), and (ii) the
Executive's Average Annual Bonus/STI; and

        (3)   an amount equal to the product of (x) the Executive's target
annual bonus/short-term incentive for the fiscal year in which the Date of
Termination occurs, and (y) a fraction, the numerator of which is the number of
days in the current fiscal year through the Date of Termination, and the
denominator of which is 365.

        Except as may be required by subparagraph 3c., below, payment shall be
made as soon as reasonably practicable following the Date of Termination, but in
all events within thirty (30) days thereof.

3

--------------------------------------------------------------------------------



        (ii)    Health and Welfare Continuation.    For two (2) years after the
Executive's Date of Termination, the Company shall provide, free of charge,
health and welfare benefits to the Executive and/or the Executive's family which
are at least equal to the benefits which would have been provided in accordance
with the plans, programs, practices and policies in existence as of the
Executive's Date of Termination or, if more favorable to the Executive, as in
effect generally at any time thereafter with respect to other peer executives of
the Company and their families, provided, however, that if the Executive becomes
reemployed with another employer and is eligible to receive health and welfare
benefits under another employer provided plan, program, or arrangement, the
health and welfare benefits described herein shall be discontinued effective
immediately upon Executive's eligibility for such other coverage. It is the
intent of the parties that, to the maximum extent permitted, the continued
health and welfare benefits provided pursuant to this subparagraph shall be
exempt from the application of Code Section 409A pursuant to Treasury Regulation
Section 1.409A-1(b)(9)(v)(B).

        (iii)    Outplacement Services.    The Company shall, at its sole
expense as incurred, provide the Executive with up to $5,000 of individual
outplacement services during the one (1) year period following the Date of
Termination. The scope and provider of such services shall be selected by the
Executive. It is the intention of the parties that the outplacement services
provided pursuant to this subparagraph be exempt from the application of Code
Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9)(v)(A).

        b.    Equity Acceleration.    All equity incentive awards made under the
Intrepid Potash, Inc. 2008 Equity Incentive Plan and under any other equity
incentive plans sponsored or maintained by the Company shall vest in full
immediately prior to the occurrence of a Change in Control.

        c.    409A Payment and Ordering Rules.    Payments under this
paragraph 3 are intended to qualify to the maximum extent possible as
"short-term deferrals" exempt from the application of Code Section 409A. Any
payments that do not so qualify are intended to qualify for the Code
Section 409A exemption set forth in Treasury Regulation
Section 1.409A-1(b)(9)(iii) (which exempts from Code Section 409A certain
payments made upon an "involuntary separation from service"). To the extent that
payments made pursuant to this paragraph 3 are made upon an "involuntary
separation from service" but exceed the exemption threshold set forth in
Treasury Regulation Section 1.409A-1(b)(9)(iii), the exemption will first be
applied to any continued health and welfare benefits payable under this
paragraph 3 (to the extent such benefits are subject to Code Section 409A and
are payable within six (6) months from the Executive's "separation from
service," as defined for purposes of Code Section 409A (the "Delayed Payment
Date")) and thereafter to the cash payments that are payable closest in time to
the date of termination, until the exemption has been applied in full. Any
payments under this paragraph 3 that are not exempted from Code Section 409A and
that are payable prior to the Delayed Payment Date shall be withheld by the
Company and paid to Executive on the Delayed Payment Date or as soon thereafter
as is administratively feasible. For purposes of this paragraph, any payment or
benefit to be made in installments or periodically shall be deemed a series of
separate payments pursuant to Treasury Regulation Section 1.409A-2(b)(2)(iii).
Nothing in this paragraph shall prohibit the Company and Executive from making
use of any other Code Section 409A exemption that may be applicable to a payment
or benefit hereunder.

        4.    Non-Exclusivity of Rights.    Excepted as specifically provided
otherwise herein, nothing in this Agreement shall prevent or limit Executive's
continuing or future participation in any plan, program, practice, or policy
provided by the Company for which Executive is qualified or may qualify, nor
shall anything in this Agreement limit or otherwise affect such rights as
Executive may have under any employee equity incentive, 401(k) plan, deferred
compensation plan, health or life insurance plans, or other employee benefit
plan of the Company. Except as explicitly modified by this Agreement, benefits

4

--------------------------------------------------------------------------------



which are vested or which Executive is otherwise entitled to receive under any
plan, policy, practice, or program, or pursuant to any contract or agreement
with the Company shall be payable in accordance with such plan, policy,
practice, program, contract, or agreement.

        5.    Full Settlement.    Except as specifically provided otherwise
herein, the Company's obligation to make the payments provided for in this
Agreement and otherwise to perform their obligations hereunder shall not be
affected by any setoff, counterclaim, recoupment, defense, or other claim,
right, or action which the Company may have against Executive or others, unless
such setoff or claim is based upon the fraud or intentional wrongdoing of
Executive. In no event shall Executive be obligated to seek other employment or
to take any other action by way of mitigation of the amounts payable to
Executive under any of the provisions of this Agreement, and, except as
specifically provided otherwise herein, such amounts shall not be affected by
whether or not Executive obtains other employment.

        6.    280G Provisions.    If it is determined that any payment or
benefit provided to or for the benefit of Executive (a "Payment"), whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, would be subject to the excise tax imposed by Code
section 4999 or any interest or penalties with respect to such excise tax (such
excise tax together with any such interest and penalties, shall be referred to
as the "Excise Tax"), then a calculation shall first be made under which such
payments or benefits provided to Executive are reduced to the extent necessary
so that no portion thereof shall be subject to the Excise Tax (the "4999
Limit"). The Company shall then compare (a) Executive's Net After-Tax Benefit
(as defined below) assuming application of the 4999 Limit with (b) Executive's
Net After-Tax Benefit without application of the 4999 Limit. "Net After-Tax
Benefit" shall mean the sum of (i) all payments that Executive receives or is
entitled to receive that are contingent on a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company within the meaning of Code section 280G(b)(2), less
(ii) the amount of federal, state, local, employment, and Excise Tax (if any)
imposed with respect to such payments. In the event (a) is greater than (b),
Executive shall receive Payments solely up to the 4999 Limit, with cash Payments
reduced or eliminated first and in the order that such Payments would be made to
Executive, such that cash Payments that would be paid furthest in time from the
date of the event triggering the payments would be reduced or eliminated last.
In the event (b) is greater than (a), then Executive shall be entitled to
receive all such Payments, and shall be solely liable for any and all Excise Tax
related thereto.

        [PRIOR TO FEBRUARY 24, 2010, CHANGE-IN-CONTROL SEVERANCE AGREEMENTS
ENTERED INTO BY SENIOR EXECUTIVES AND THE COMPANY CONTAINED THE FOLLOWING
PROVISIONS IN LIEU OF THE PROVISIONS CONTAINED IN THE PARAGRAPH IMMEDIATELY
PRECEDING THIS SENTENCE.]

        [6.    280G Provisions.    

        a.    Determination; Efficient Gross-Up:    If it is determined that any
payment or benefit provided to or for the benefit of Executive (a "Payment"),
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise, would be subject to the excise tax imposed by Code
section 4999 or any interest or penalties with respect to such excise tax (such
excise tax together with any such interest and penalties, shall be referred to
as the "Excise Tax"), then a calculation shall first be made under which such
payments or benefits provided to Executive are reduced to the extent necessary
so that no portion thereof shall be subject to the Excise Tax (the "4999
Limit"). The Company shall then compare (a) Executive's Net After-Tax Benefit
(as defined below) assuming application of the 4999 Limit with (b) Executive's
Net After-Tax Benefit without application of the 4999 Limit. "Net After-Tax
Benefit" shall mean the sum of (i) all payments that Executive receives or is
entitled to receive that are contingent on a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company within the meaning of Code section 280G(b)(2), less
(ii) the

5

--------------------------------------------------------------------------------



amount of federal, state, local, employment, and Excise Tax (if any) imposed
with respect to such payments. In the event (a) is greater than (b), Executive
shall receive Payments solely up to the 4999 Limit, with cash Payments reduced
or eliminated first and in the order that such Payments would be made to
Executive, such that cash Payments that would be paid furthest in time from the
date of the event triggering the payments would be reduced or eliminated last.
In the event (b) is greater than (a), then Executive shall be entitled to
receive all such Payments along with an additional payment (a "Gross-Up
Payment") in an amount such that after payment by Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.

        b.    Calculations:    All determinations required under this
paragraph 6, including the determination of whether a Payment is subject to the
Excise Tax or the amount of any required Gross-Up Payment, shall be made by tax
counsel, a nationally recognized certified public accounting firm not serving as
auditor for the Company, or another tax professional with experience in such
calculations, as selected by the Company and reasonably acceptable to Executive
(the "Tax Professional"). The Tax Professional shall provide detailed supporting
calculations for its determinations both to the Company and Executive within
fifteen days of receipt of any Payment, or such sooner period as may be
requested by the Company. All costs relating to the Tax Professional shall be
borne exclusively by the Company. Subject to paragraph 6(d), below, any
determination by the Tax Professional shall be binding upon the Company and
Executive.

        c.    Payment of Gross-Up:    Any Gross-Up Payment, as determined
pursuant to this paragraph 6, shall be paid by the Company to Executive within
five business days of the receipt of the Tax Professional's determination, but
in no event later than the end of Executive's taxable year next following the
taxable year in which the original Excise Tax on the Payments is remitted to the
Internal Revenue Service. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the Tax
Professional hereunder, it is possible that a Gross-Up Payment which will not
have been made by the Company should have been made ("Underpayment"). In the
event that the Company exhausts its remedies pursuant to paragraph 6(d) and
Executive thereafter is required to make a payment of any Excise Tax, the Tax
Professional shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Company to or for the
benefit of Executive, but in no event shall such payment be made later than the
end of Executive's tax year following the tax year in which the Excise Tax is
remitted to the Internal Revenue Service.

        d.    Tax Controversy:    Executive shall notify the Company in writing
of any claim by the Internal Revenue Service that, if successful, would require
the payment by the Company of an Underpayment. Such notification shall be given
as soon as practicable but no later than ten business days after Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. Executive
shall not pay such claim prior to the expiration of the thirty-day period
following the date on which it gives such notice to the Company (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due). If the Company notifies Executive in writing prior to the expiration of
such period that it desires to contest such claim, Executive shall:

          (i)  give the Company any information reasonably requested by the
Company relating to such claim,

6

--------------------------------------------------------------------------------



         (ii)  take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,

        (iii)  cooperate with the Company in good faith in order effectively to
contest such claim, and

        (iv)  permit the Company to participate in any proceedings relating to
such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such contest and payment
of costs and expenses. Without limitation on the foregoing provisions of this
paragraph 6(d), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
Executive to pay the tax claimed and sue for a refund or to contest the claim in
any permissible manner, and Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive to pay such
claim and sue for a refund, the Company shall advance the amount of such payment
to Executive, on an interest-free basis and shall indemnify and hold Executive
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties with respect thereto) imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and further
provided that any extension of the statute of limitations relating to payment of
taxes for the taxable year of Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company's control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

        e.    Refunds; Etc.:    If, after the receipt by Executive of an amount
advanced by the Company pursuant to Section 6(d), Executive becomes entitled to
receive any refund with respect to such claim, Executive shall (subject to the
Company's complying with the requirements of Section 6(d)) promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto). If, after the receipt by Executive of
an amount advanced by the Company pursuant to Section 6(d), a determination is
made that Executive shall not be entitled to any refund with respect to such
claim and the Company does not notify Executive in writing of its intent to
contest such denial of refund prior to the expiration of thirty days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Underpayment required to be paid.]

7

--------------------------------------------------------------------------------



        7.    Confidential Information; Non-Solicitation; Non-Disparagement.    

        a.    Confidential Information.    Except as expressly authorized by the
Board, during the term of this agreement or at any time thereafter, Executive
shall not divulge, furnish, make accessible to anyone, lay claim to, attempt to
lay claim to or use, or attempt to use, in any way (other than in the ordinary
course of the business of the Company) any confidential or secret knowledge or
information of Intrepid Mining LLC or of the Company or its subsidiaries
(collectively the "Intrepid Parties") that Executive has acquired or become
acquainted with or will acquire or become acquainted with during the period of
Executive's employment by Intrepid Mining LLC (if applicable) and by the
Company, whether developed by himself or by others, concerning any pricing
information, trade secrets, confidential or business plans or material (whether
or not patented or patentable) directly or indirectly useful in any aspect of
the business of the Intrepid Parties, any customer or dealer lists of the
Intrepid Parties, any confidential or secret development of the Intrepid
Parties, or any other confidential information or secret aspects of the business
of the Intrepid Parties (collectively, "Confidential Information"). Executive
acknowledges that the Confidential Information constitutes a unique and valuable
asset of the Intrepid Parties and represents a substantial investment of time
and expense by the Intrepid Parties, and that any disclosure or other use of the
Confidential Information other than for the sole benefit of the Intrepid Parties
would be wrongful and would cause irreparable harm to the Intrepid Parties. Both
during and after the term of this Agreement, Executive shall refrain from any
acts or omissions that would reduce the value of the Confidential Information.
The foregoing obligations of confidentiality shall not apply to any knowledge or
information (i) that is now published or that subsequently becomes generally
publicly known in the form in which it was obtained from the Intrepid Parties,
other than as a direct or indirect result of the breach of this Agreement by
Executive; or (ii) is lawfully obtained by Executive from a third party,
provided that Executive did not have actual knowledge that such third party was
restricted or prohibited from disclosing such information to Executive. At the
time of the termination of Executive's employment, or at such other time as the
Company may request, Executive shall return all memoranda, notes, plans,
records, computer tapes and software and other documents and data (and copies
thereof) relating to Confidential Information that Executive may then possess or
have under his or her control.

        b.    Non-Solicitation:    In his capacity as an employee, Executive has
met with and will continue to meet with the Intrepid Parties' current or
prospective customers, suppliers, partners, licensees or other business
relations (collectively, "Business Relations") on behalf of the Intrepid
Parties, and, as a consequence of using or associating himself with the Intrepid
Parties' name, goodwill, and professional reputation, Executive has been placed
in a position where he can develop personal and professional relationships with
the Intrepid Parties' current and prospective customers. In addition, during the
course and as a result of Executive's employment, Executive has been or may be
provided certain specialized training or know-how. Executive acknowledges that
this goodwill and reputation, as well as Executive's knowledge of Confidential
Information and specialized training and know-how, could be used unfairly in
competition against the Intrepid Parties. Accordingly, in consideration of the
employment of Executive by the Company and the provision to Executive of this
Agreement, Executive agrees that during the time period commencing on the date
hereof and terminating on the date that is one (1) year after the Date of
Termination, Executive shall not directly or indirectly through another entity
or person (i) induce or attempt to induce any employee of the Intrepid Parties
to leave the employ of the Intrepid Parties, (ii) hire any person who was
employed by the Intrepid Parties at any time during the one-year period
immediately preceding the Date of Termination, or (iii) induce or attempt to
induce any current or prospective Business Relation of the Intrepid Parties
(including, without limitation, any business entity that the Intrepid Parties
have contacted in order to make a proposal to enter into a business
relationship) to withdraw, curtail or cease doing business with the Intrepid
Parties.

8

--------------------------------------------------------------------------------



        c.    Non-Disparagement.    Executive will refrain from making
statements that criticize, disparage or ridicule the Intrepid Parties (which,
for purposes of this subparagraph, shall include their directors, agents,
officers, employees, members, or assigns) or that are detrimental to the
reputation or image of any Intrepid Party. Executive agrees that if Executive
receives an inquiry from a third party that seeks to elicit an opinion of
Executive regarding any Intrepid Party, Executive shall respond by stating that
there is no existing relationship between Executive and such Intrepid Party and
that Executive is unable to comment further. Such statements (or words to that
effect) shall not constitute a statement that criticizes, disparages or
ridicules any Intrepid Party or that is detrimental to the reputation or image
of any Intrepid Party. Executive shall reasonably cooperate with any reasonable
requests, from the Company or a party negotiating with the Company, for
information concerning the Company in connection with any transaction or
proposed transaction involving the Company with respect to which the Board
requests Executive's cooperation, and shall, in the course of such cooperation,
make no statement and take no action that could reasonably be viewed as
intending to impede or discourage the transaction or proposed transaction.
Executive agrees and acknowledges that the foregoing provisions of this
paragraph are reasonably designed to carry out the purposes of this Agreement,
and do not constitute an unreasonable or overly broad limitation on Executive's
speech or action.

        d.    Third-Party Beneficiaries:    The provisions of this paragraph 7
may be enforced by any of the Intrepid Parties, and the protections afforded
herein shall inure to each such Intrepid Party as an intended third-party
beneficiary.

        e.    Severability:    To the extent that any provision of this
paragraph shall be determined to be invalid or unenforceable, the invalid or
unenforceable portion of such provision shall be deleted from this Agreement,
and the validity and enforceability of the remainder of such provision and of
this paragraph shall be unaffected. In furtherance of and not in limitation of
the foregoing, should the duration of, or activities covered by the
non-solicitation agreement contained in paragraph 7(b) be determined to be in
excess of that which is valid or enforceable under applicable law, then such
provision shall be construed to cover only that duration, extent, or those
activities which may validly or enforceably be covered. Executive acknowledges
the uncertainty of the law in this respect and expressly stipulates that this
paragraph shall be construed in a manner which renders its provisions valid and
enforceable to the maximum extent (not exceeding its express terms) possible
under applicable law.

        f.    Injunctive Relief:    Executive agrees that it would be difficult
to compensate the Intrepid Parties fully for damages for any violation of the
provisions of this paragraph 7. Accordingly, Executive specifically agrees that
the Intrepid Parties shall be entitled to temporary and permanent injunctive
relief to enforce the provisions of this paragraph and that such relief may be
granted without the necessity of proving actual damages. This provision with
respect to injunctive relief shall not, however, diminish the right of the
Intrepid Parties to claim and recover damages in addition to injunctive relief.

        8.    Resolution of Disputes.    To the extent permitted by applicable
law, and except as provided below, any dispute arising out of this Agreement
shall be submitted to binding arbitration in Denver, Colorado pursuant to the
rules of the American Arbitration Association. In the event any dispute arising
out of this Agreement may not be arbitrated under applicable law (which, for
purposes of this Agreement, shall be deemed to include actions for temporary
injunctive relief to enforce the provisions of paragraph 7 hereof), litigation
concerning such dispute shall be brought and maintained only in the District
Court for the City and County of Denver, Colorado, the County Court for the City
and County of Denver, Colorado, or the U.S. District Court for the District of
Colorado. The prevailing party in any arbitration or litigation concerning this
Agreement shall recover, in addition to any damages or other relief awarded to
that party, the prevailing party's reasonable costs and attorneys fees.

9

--------------------------------------------------------------------------------



        9.    Successors and Assignment.    This Agreement shall inure to the
benefit of and be binding upon the Company and its successors and permitted
assigns and any such successor or permitted assignee shall be deemed substituted
for the Company under the terms of this Agreement for all purposes. As used
herein, "successor" and "assignee" shall be limited to any person, firm,
corporation, or other business entity which at any time, whether by purchase,
merger, reorganization, or otherwise, directly or indirectly acquires the stock
of the Company or to which the Company assigns this Agreement by operation of
law or otherwise in connection with any sale of all or substantially all of the
assets of the Company, provided that any successor or permitted assignee
promptly assumes in a writing delivered to Executive this Agreement and, in no
event, shall any such succession or assignment release the Company from its
obligations thereunder. The Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, "Company" shall mean the Company as
herein before defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of law
or otherwise.

        10.    409A Savings Clause:    The parties intend that payments or
benefits payable under this Agreement not be subject to the additional tax
imposed pursuant to Section 409A of the Code, and the provisions of this
Agreement shall be construed and administered in accordance with such intent. To
the extent such potential payments or benefits could become subject to Code
Section 409A, the parties shall cooperate to amend this Agreement with the goal
of giving Executive the economic benefits described herein in a manner that does
not result in such tax being imposed. If the parties are unable to agree on a
mutually acceptable amendment, the Company may, without Executive's consent and
in such manner as it deems appropriate or desirable, amend or modify this
Agreement or delay the payment of any amounts hereunder to the minimum extent
necessary to meet the requirements of Code Section 409A.

        11.    Miscellaneous.    

        a.    Governing Law.    This Agreement shall be governed by and
construed in accordance with the laws of the State of Colorado.

        b.    Amendment.    Except as provided in Section 10, above, this
Agreement may not be amended or modified otherwise than by a written agreement
executed by the parties hereto or their respective successors and legal
representatives.

        c.    Notices.    All notices and other communications under this
Agreement shall be in writing and shall be given to the other party by hand
delivery or by registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:

If to Executive:   To the most recent home address on file with the Company.
If to the Employers:
 
Intrepid Potash, Inc.
Attn: Executive Vice President of Human Resources and Risk Management
707 17th Street, Suite 4200
Denver, CO 80202


or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

        d.    Severability.    The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement and the remaining provisions shall be
enforced to the fullest extent permitted by law.

10

--------------------------------------------------------------------------------



        e.    Withholding Tax.    The Company may withhold from any amounts
payable under this Agreement such federal, state, and local taxes as shall be
required to be withheld pursuant to applicable law or regulation.

        f.    No Waiver.    Executive's or the Company's failure to insist upon
strict compliance with any provision of this Agreement or the failure to assert
any right Executive or the Company may have under this Agreement shall not be
deemed to be a waiver of any other provision or right of this Agreement.

        g.    At-Will Employment.    Executive and the Company each acknowledge
that the employment of Executive by the Company is "at will," and Executive's
employment may be terminated at any time and without notice by either Executive
or by the Company for any reason or for no reason.

        h.    Other Agreements.    This Agreement sets forth the entire
understanding of the parties with regard to the subject matter hereto and the
parties agree that the payments and benefits provided herein shall be the sole
change in control severance benefits to be provided to Executive. For avoidance
of doubt, Executive understands and agrees (i) that Executive shall not be
eligible to participate in the Intrepid Potash, Inc. Change in Control Severance
Plan, and (ii) that the terms of this Agreement shall supersede the terms of any
prior agreement or understanding between the parties concerning the subject
matter hereto.

11

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first above written.

Date:                

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

[Name of employee.]
 
 
 
 
INTREPID POTASH, INC., a Delaware corporation
Date:
 
 


--------------------------------------------------------------------------------


 
By:
 
  


--------------------------------------------------------------------------------

Name:
Title:


12

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.20



FORM OF CHANGE-IN-CONTROL SEVERANCE AGREEMENT FOR SENIOR OFFICERS
RECITAL
AGREEMENT
